Case: 21-60366     Document: 00516117245         Page: 1     Date Filed: 12/03/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       December 3, 2021
                                  No. 21-60366                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   Gisele Jocelyne Louis-Joseph,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A079 012 201


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Gisele Jocelyne Louis-Joseph, a native and citizen of France, petitions
   for review of an order by the Board of Immigration Appeals (BIA) denying
   her motion to remand and dismissing her appeal of the immigration judge’s
   (IJ) denial of her petition to remove conditions on her permanent resident


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60366        Document: 00516117245         Page: 2    Date Filed: 12/03/2021




                                     No. 21-60366


   status.     Louis-Joseph contends that the BIA committed legal error by
   adopting and affirming the IJ’s determination that she was not eligible for a
   waiver of the joint filing requirement pursuant to 8 U.S.C. § 1186a(c)(4)(B)
   because she had not met her burden of proof to show that she entered into a
   good-faith marriage with Derrick Garner, a U.S. citizen. She further argues
   that the BIA erred in refusing to remand the case for the IJ to consider
   whether she was eligible for a waiver of the joint filing requirement pursuant
   to § 1186a(c)(4)(A) based on extreme hardship to her son.
             We review the BIA’s decision and the IJ’s ruling, to the extent it
   affects the BIA’s decision. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
   The BIA’s legal conclusions are reviewed de novo. See Orellana-Monson v.
   Holder, 685 F.3d 511, 517 (5th Cir. 2012). The BIA’s factual findings are
   reviewed for substantial evidence. Id. at 517-18. The denial of a motion to
   remand is reviewed “under a highly deferential abuse-of-discretion
   standard.” Milat v. Holder, 755 F.3d 354, 365 (5th Cir. 2014) (internal
   quotation marks and citations omitted).
             An alien may obtain permanent resident status on a conditional basis
   by marrying a U.S. citizen. § 1186a(a)(1). The conditional basis of that status
   may be removed, thereby making the alien a lawful permanent resident, if the
   alien and the citizen spouse jointly file a petition during the 90-day period
   preceding the two-year anniversary of the grant of conditional status.
   § 1186a(c)(1)(A), (d)(2)(A). If the alien and citizen spouse separate within
   the first two years of marriage, preventing the couple from filing a timely joint
   petition and appearing for an interview, the alien may seek a waiver of these
   procedural requirements by demonstrating that extreme hardship would
   result from the alien’s removal or that “the qualifying marriage was entered
   into in good faith by the alien spouse, but the qualifying marriage has been
   terminated (other than through the death of the spouse) and the alien was not
   at fault in failing to meet the requirements of [§ 1186a(c)(1)].”



                                           2
Case: 21-60366      Document: 00516117245          Page: 3   Date Filed: 12/03/2021




                                    No. 21-60366


   § 1186a(c)(4)(A)-(B). While the ultimate decision whether to grant or deny
   a good-faith marriage waiver is discretionary and unreviewable, the predicate
   questions of whether the BIA and IJ applied the correct legal standard and
   whether the facts are legally sufficient to establish a good-faith marriage are
   questions of law properly raised in a petition for review. See Alvarado
   de Rodriguez v. Holder, 585 F.3d 227, 233-34 (5th Cir. 2009).
          Contrary to Louis-Joseph’s contention, “[t]he conduct of the parties
   after marriage is relevant to their intent at the time of marriage.” Matter of
   Laureano, 19 I. & N. Dec. 1, 3 (BIA 1983). When “considering whether an
   alien entered into a qualifying marriage in good faith,” one must “consider
   evidence relating to the amount of commitment by both parties to the marital
   relationship.” 8 C.F.R. § 1216.5(e)(2). Here, other than her testimony,
   Louis-Joseph submitted no evidence of a common residence, a comingling of
   assets or debts, or anything that established she and Garner shared a common
   life together. Cf. Alvarado de Rodriguez, 585 F.3d at 230-31. Further, Louis-
   Joseph does not explain what, if any, other evidence should have been
   considered to show she entered into the marriage in good faith. Accordingly,
   the BIA did not err in concluding that Louis-Joseph was ineligible for a good-
   faith marriage waiver because she failed to provide legally sufficient evidence
   to establish that her marriage to Garner was entered into in good faith. See
   § 1186a(c)(4)(B); see also Alvarado de Rodriguez, 585 F.3d at 233-34.
          Finally, the BIA did not abuse its discretion in denying Louis-Joseph’s
   motion to remand. See Milat, 755 F.3d at 365. Louis-Joseph acknowledged
   that the evidence she offered had been previously submitted and considered
   by the IJ in connection with her application for cancellation of removal.
   Additionally, it was not until her appeal to the BIA that Louis-Joseph sought
   an extreme hardship waiver under § 1186a(c)(4)(A), and the BIA generally
   does not consider claims raised for the first time on appeal. See Eduard v.
   Ashcroft, 379 F.3d 182, 195 n.14 (5th Cir. 2004). Accordingly, the BIA’s



                                         3
Case: 21-60366     Document: 00516117245           Page: 4   Date Filed: 12/03/2021




                                    No. 21-60366


   denial of her motion to remand was “not capricious, racially invidious,
   utterly without foundation in the evidence, or otherwise so irrational that it
   is arbitrary[.]” Milat, 755 F.3d at 365 (internal quotation marks and citation
   omitted).
          The petition for review is DENIED.




                                         4